Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments with respect to claim(s) 19, 20-23, 24-26, 27-34 have been considered but are not persuasive.

Applicant argues that prior art of reference does not disclose amended limitation to receive subscription information data from the subscription management device, and redirect the request message to the second mobility management device via the base station by sending, based on the subscription information, the the base station, a redirection message including information about the second mobility management device.
By way of further clarification, Yu et al. (US 2011/0249654 A1) in further view of Koodli et al. (US 2011/0075675 A1) in further view of Guo et al. (US 2010/0120399 A1) disclose a first mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a second mobility management device that is redirected from the first mobility management, the first mobility management device, and a subscription management device (see new MME [0115])  and a base station in a mobile communications system, comprising:

at least one memory coupled to the at least one processor (see storage in [0277], memory is an anticipated part of a modern computing apparatus as an MME), the at least one memory (storage unit 570 in 5b) storing
instructions that when executed by the at least one processor cause the at least one processor to:
receive a request message from the UE via the base station (see carry out a service request procedure from UE in [0057] and 203 in fig. 2), 
receive subscription information 
and redirect the request message to the second mobility management device (see redirect request [0151] to new or target MME) (see source eNodeB in fig. 2) a redirection message including information about the second mobility management device (see [0172], information of the target MME included in redirect) ;

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yu with that of Koodli. Doing so would improve deployment efficiency and reduce operational costs within mobile networks ([0004] of Koodli);

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
Additionally, on pages 3-4 of filed remarks Applicant submits in secondary reference Guo, “none of this (the sending of the reroute command message or the determination that the MME1 isn’t the same MME previously accessed by the UE) is based on “subscription information received from a subscription management device”.

Applicant further contends on page 4 of filed remarks that MME1 of Guo sends the reroute command message in step 605 based on a determination that MME1 isn’t the MME that the UE previously accessed by the UE. Here, Examiner respectfully differs with Applicant interpretation of fig. 6 of Guo. In fig. 6, the initial UE message is with MME1 as noted in 603. 
Furhtermore, [0069] discloses “[0069] Step 604: After receiving the TAU request, MME1 discovers that the MME 1 itself is not the old MME previously accessed by the UE according to the TAI information (in the case of flex, the SAE-TMSI in the NAS may be considered together to determine the old MME). Therefore, the MME1 may decide selection of a new MME, and trigger steps 605-607. Here the SAE-TMSI, is sent in place of the IMSI to provide HSS in Authentication process. The local (in MME) storage of subscription allows faster execution of procedures such as bearer establishment because it removes the need to consult the HSS each time. Therefore, in generic terminology is a key component of subscriber information or subscription related information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 20-23, 24-26, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2011/0249654 A1) in further view of Koodli et al. (US 2011/0075675 A1) in further view of Guo et al. (US 2010/0120399 A1).
 	Regarding claims 19 & 25, Yu discloses a first mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a second mobility management 
at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME): and
at least one memory coupled to the at least one processor (see storage in [0277], memory is an anticipated part of a modern computing apparatus as an MME), the at least one memory (storage unit 570 in 5b) storing
instructions that when executed by the at least one processor cause the at least one processor to:
receive a request message from the UE via the base station (see carry out a service request procedure from UE in [0057] and 203 in fig. 2), 
receive subscription information 
and redirect the request message to the second mobility management device (see redirect request [0151] to new or target 
Yu does not specifically disclose however Koodli discloses wherein authentication of the UE is performed upon request from (see [0052], “In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request to the HSS and receives an authentication information answer that is used to send an authentication request message to the UE.”) the second mobility management device unless the security association is established between the UE and the first mobility management device (see “[0052] In step 5, authentication/security information is exchanged. In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request” and [0081] In step 6, when the old MME cannot validate the TAU request message, it responds with "User Authentication Failed" cause in context response message. This causes the new MME to initiate an authentication procedure);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yu with 
Yu and Koodli do not specifically disclose however Guo discloses redirect the request message to the second mobility management device via the base station by sending, based on the subscription information (see [0069], “the SAE-TMSI in the NAS may be considered together to determine the old MME). Therefore, the MME1 may decide selection of a new MME, and trigger steps 605-607.”, wherein SAE-TMSI is subscription information), to the base station a redirection message (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6 );
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
	Regarding claim 22, 28, 32, Yu discloses a second mobility management device in a mobile communication system including a UE (User Equipment), a base station, and a first mobility management device, a UE in a mobile communication system, method and a subscription management device, the UE the method, and the second mobility management device comprising:
at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME); and
at least one memory (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME) coupled to the at least one processor (see MME in fig. 1, this is anticipated part of a modern computing apparatus as an MME), the at least one memory storing
instructions that when executed by the at least one processor cause the at least one processor to:
cause the first mobility management device to redirect a request message from the UE  (see redirect request [0151] to new or target MME);
 the first mobility management device receiving the request message, receiving subscription information from the based on the subscription information (see [0069], “the SAE-TMSI in the NAS may be considered together to determine the old MME). Therefore, ”, wherein SAE-TMSI is subscription information), a redirection message including information about the second mobility management device (see [0172], information of the target MME included in redirect),
Yu does not specifically disclose however Koodli discloses wherein authentication of the UE is performed upon request from (see [0052], “In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request to the HSS and receives an authentication information answer that is used to send an authentication request message to the UE.”) the second mobility management device unless the security association is established between the UE and the first mobility management device (see “[0052] In step 5, authentication/security information is exchanged. In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request” and [0081] In step 6, when the old MME cannot validate the TAU request message, it responds with "User Authentication Failed" cause in context response message. This causes the new MME to initiate an authentication procedure); 

Yu and Koodli do not specifically disclose however Guo discloses cause the first mobility management device to redirect a request message from the UE via the base station (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6);
Yu and Koodli do not specifically disclose however Guo discloses sending, to the base station a redirection message including information about the second mobility management device (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6 );
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
 	Regarding 31, 33 & 34, Yu disclsoes a method of a first mobility management device in a mobile communication system 
receiving a request message from the UE (see carry out a service request procedure from UE in [0057] and 203 in fig. 2): receiving subscription data from a subscription management device (see [0105], receive subscription data from HSS): and redirecting the request message to the second mobility management device by sending a redirection message (see [0098] see redirection to other MME) including information about the second mobility management device (see [0172], information of the target MME included in redirect), 
Yu does not specifically disclose however Koodli discloses wherein security association is established between the UE and the second mobility management device unless (see “[0052] In step 5, authentication/security information is exchanged. In the case of initial attach when there is no UE context on the network, authentication is performed. The MME sends an authentication information request” and [0081] In step 6, when the old MME cannot validate the TAU request message, it responds with "User Authentication Failed" cause in context response message. This causes the new MME to initiate an authentication procedure); 

via the base station (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6)
redirecting the request message to the second mobility management device via the base station by sending, to the base station, a redirection message (see reroute command, also called redirect in the art, is sent to EnodeB then to new MME, see illustration in fig. 6);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Guo with Yu and Koodli. Doing so would improve deployment efficiency, redundancy and reduce operational complexity within mobile networks.
Regarding claims 21, 24, 27, 30, Yu in view of Koodli and Guo discloses, wherein the instructions stored in the at least one memory further comprise instructions that when executed bv the at least one processor, cause the at least one processor the request message to the second mobility management device via the base station (see redirection [0151]).

Regarding Claims 20, 23, 26 & 29, Yu in view of Koodli and Guo discloses the second mobility management device wherein the first mobility management device is configured to receive subscription data from the subscription management device (see subscription data from HSS and this would be anticipated as the HSS/HLR and this would be anticipated as otherwise a third device such as a VLR performing the same functions in visited network) if the subscription data was not provided by a third mobility management device.

Allowable Subject Matter
Claims 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643